DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 29 November 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
	
Claim Status
Claims 2, 7-10, 12, 16, and 17 are cancelled.


CLAIM REJECTIONS

Failure to further limit a previous claim
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS: Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


1) Claim 13 is rejected under 35 U.S.C. 112, fourth paragraph, for failing to further limit a claim previously set forth.
Claim 13 is drawn to a ratio of xanthan to sulfated polysaccharide in a ratio of about 1.5:1 to about 9:1. The ratio of “about 1.5:1” is a range outside the range recited in the claim upon which claim 13 depends. 

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
1) Claims 1, 3- 6, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vierling (US 2011/0243861 A1).
Vierling teaches oral care compositions (Abstract) comprising xanthan gum (pg 5, [0147]) and carrageenan (pg 8, [0177]). In Table 3 (shown below), Vierling teaches a liquid gel dentifrice comprising xanthan (15% of a 1% solution, or 0.15%) and carrageenan (0.05%), resulting in a xanthan to carrageenan ratio of 3:1, within the range recited in claim 1. The sum of the amount of xanthan and carrageenan also exceeds the limitation of “the at least two hydrocolloids… present in an amount of greater than 0.1 weigh%.” It is noted that the disclosures of Vierling disclosed in Table 3 meet the limitations of claims 3-5, 11, 13-15, and 18.

    PNG
    media_image1.png
    492
    424
    media_image1.png
    Greyscale


For claim 6, Vierling teaches iota carrageenan (Tables 8 and 9, pg 14). 
For claim 19, Vierling teaches the method of preparing the personal care composition of Table 3 (pg 12, [0220]-[0224]).
For claim 20, Vierling teaches the composition results in a method for an improved amount and quality of foaming (pg 6, [0157]). Vierling also teaches carrageenan as a foam enhancing agent (pg 8, [0177]).

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3-5, 10-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0022552 A1).
Claim 1, as presently construed, is drawn to a personal care composition that is selected from  a shampoo, a shower gel, a body wash, a face wash, or an oral care composition. The composition comprises a carrier and at least two hydrocolloids, wherein the at least two hydrocolloids are present in an effective amount to produce increased foam volume and the at least two hydrocolloids are present in an amount of greater than 0.1%; wherein a first hydrocolloid of the at least two hydrocolloids comprises a sulfated polysaccharide; wherein a second hydrocolloid of the at least two hydrocolloids comprises xanthan gum; wherein the xanthan gum and the sulfated polysaccharide are present in the personal care composition in a ratio of from 2.3:1 to about 9:1.
Kim teaches a hydrogel soap comprising a gelling agent comprising a xanthan gum, a carrageenan, and an agar at a weight ratio of 2:1:1 (pg 4, [0048]). The gelling agent is present in an amount of 3.5% (pg 4, Table 6), reading on claims 1, 3-5, and 13.
Kim does not teach a combination of xanthan gum to carrageenan, within the lower range recited in claim 1. However, MPEP 2144.05(I) provides a discussion regarding similar ranges. This section of the MPEP states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).” As such, since applicant has not provided evidence on the record of the criticality of the 
While the claim 18 recites the limitation of “an oral care composition, wherein the carrier is an orally acceptable vehicle,” the composition as taught by Kim comprises orally acceptable ingredients. Kim teaches the composition comprises 1 to 10% by weight of a gelling agent, 5 to 35% by weight of a surfactant, 2 to 30% by weight of a humectant, 0.05 to 2% by weight of a curing agent, and 30 to 80% by weight of purified water (pg 1, [0008]). The gelling agents recited include the claimed hydrocolloids; the surfactants taught by Kim include orally-acceptable surfactants such as lauramido propyl betaine (pg 5, Table 6); the humectants taught by Kim include glycerin (pg 6, claim 2); and the curing agents include potassium chloride (pg 6, claim 3), known in the oral care art as a tooth desensitizer. Furthermore, Kim teaches the compositions comprise a flavoring agent (pg 6, claim 4), suggesting that the compositions are acceptable for oral intake.
For claim 19, Kim teaches a method of making the hydrogel soap comprising xanthan gum and carrageenan in a weight ratio of 2:1 (pg 3, [0030] and [0031]; [0048]). For claim 20, Kim teaches the hydrogel soap produces superior foaming power (pg 3, [0028]).
The prior art of Kim discloses compositions containing xanthan gum to sulfated polysaccharide in a ratio of 2.0:1, while the claimed ratios recite a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). As such, it would have been obvious to make the combination since each component is taught as being useful in making the compositions of the prior art in the amount claimed.
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision). 

2) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (cited above), in view of Beaumer (US 2012/0183484 A1).
The teachings of Kim are discussed above.
Kim does not teach the specific type of carrageenan in the shampoo composition.
Beaumer teaches the missing element of Kim.
Beaumer teaches a carrageenan mixture comprising about 60% to about 95% by weight of iota-carrageenans and about 5% to about 25% by weight of lambda-carrageenans is useful as an ingredient of a cosmetic formulation (Abstract). Beaumer teaches this composition can provide a suitable balance of desirable physico-chemical properties, in particular, rheological and gelling properties in aqueous media over a wide range of temperatures (pg 2, [0025]). Beaumer teaches the carrageenan mixture is useful in formulations such as personal washing compositions (pg 5, [0069]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a mixture of iota-carrageenan and lambda-carrageenan in the soap composition of Kim.
A person of ordinary skill would have been motivated to choose a mixture of iota-carrageenan and lambda-carrageenan in the soap composition of Kim because Beaumer teaches a composition comprising 60% to about 95% by weight of iota-carrageenans and about 5% to about 25% by weight of lambda-carrageenans is able to provide a suitable balance of desirable physico-chemical properties, in particular rheological and gelling properties in aqueous media over  

Examiner’s Reply to Attorney Arguments dated 11/29/2021
1. Rejection of claims 1, 3-6, 13, and 19-20 under 35 U.S.C. 102(a)(1) over Kim 
The applicant argues that Kim does not teach the limitation of claims 1 and 20 of at least two hydrocolloids comprising xanthan gum and a sulfated polysaccharide (or carrageenan) in a ratio of from 2.3:1 to about 9:1.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, it is set forth in MPEP 2144.05(I) that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. As in the decision cited by the Court in the Titanium Metals case, the proportions taught by Kim are so close to the claimed proportions that prima facie one skilled in the art would have expected them to have the same properties." This is further supported by the instant specification, which sets forth a ratio of xanthan to carrageenan of “about 1.5:1” (pg 2, [8]) as sufficient for a workable invention. 
As such, it would have been obvious to make the combination since each component is taught as being useful in making the compositions of the prior art in the amount claimed.

2. Rejection of claim 18 under 35 U.S.C. 102(a)(1) over Yoshida 


3. Rejection of claims 10-11 and 14-15 under 35 U.S.C. 103 over Kim 
The applicant argues Kim fails to teach or fairly suggest that “the xanthan gum and the sulfated polysaccharide are present in the personal care composition in a ratio of from 2.3:1 to about 9:1.”
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in detail above, it is the position of the Examiner that the teaching of Kim regarding the ratio of xanthan gum to the sulfated polysaccharide is sufficiently close to the claimed ratio that prima facie one skilled in the art would have expected them to have the same properties.

4. Rejection of claim 6 under 35 U.S.C. 103 over Kim and Beaumer 
The applicant argues Beaumer does not teach or fairly suggest that “the xanthan gum and the sulfated polysaccharide are present in the personal care composition in a ratio of from 2.3:1 to about 9:1.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, it is the position of prima facie one skilled in the art would have expected them to have the same properties.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612